Title: To Thomas Jefferson from Francis Hopkinson, 31 December 1785
From: Hopkinson, Francis
To: Jefferson, Thomas



Dear Friend
Philada. 31st. Decr. 1785

I herewith forward another Portion of our News Papers. You will observe that I have dropt the Freeman’s Journal, and substituted the Evening Herald in its place. The former grew intolerably stupid and uninteresting. The latter gives the Debates in our Assembly, which I doubt not will afford you amusement and knowledge of our affairs.
The Arrival of Dr. Franklin has given a Spur to our philosophical Society. Several curious Communications of his have been read at our Meetings. We have a second volume of Transactions in the Press. It will be compleated by the Spring. I shall not fail to send you a Copy as soon as possible after the Publication. A Mr. Magellan of London has offered us 200 Guineas, to be vested in some permanent Fund, so as to yield 10 GS. pr. annum to be awarded by the Society as an Annual Premium in a plate of Gold of 10 GS. value, with certain Inscriptions, to the Author of the best Discovery or most useful Improvement relating to Navigation or Natural Philosophy.
When the Scheme shall be ripe and the Door open I intend to be a Candidate. I have contrived a Method of assisting a vessel in her sailing which promises great Success. It is simple, trifling in Point of Expence, and demonstrable in Theory. The Experiment has not yet been tried, but will be before long. Those to whom I have shewn it encourage me greatly, and seem satisfied that it must answer. I wrote you some Time ago an Account of my Discovery of a new Method of drawing the Tone from a Harpsichord. I believe I sent you a Model. I am much pleased with this Invention. It answers to admiration. I have instructed an ingenious workman  here, and he is engaged in altering the Harpsichords of this City according to my Plan. If you should ever have the Opportunity of hearing a Harpsichord so furnished you will be surprised at the Effect. All the Jingle, so much complained of in that Instrument, is removed. The Tone is full, round, and mellow, and, in the Bass, very like the Diaposon Stop of an Organ. I am confident that the Power of the Instrument was never before drawn forth. Crow Quils will hereafter be totally thrown aside. I sent this Discovery to a friend in England. He was to offer it for 50 Guineas but writes in answer that my Invention had been anticipated. I see I am to be defrauded both of the Money and Credit, but I will have the Matter investigated.
I wrote to you some Time ago for two or three Sets of Crayons. I wish you would add also a dozen or two of Camel hair Pencils sorted, and a Dozen of good black lead Pencils. The whole Expence will be trifling, and I will fully account in any manner you shall direct. I am much pleased with the Bibliothèque Œconomique you sent me. I hope you will continue to supply me with them. I have lent your Notes on Virginia to some friends, under the Restrictions you prescribed. They have been instructed and improved by them, and speak highly in Commendation.
It is long, very long, since I have heard from you, but expect every week. I wish it was in my Power to render you any Service or express how much I value your Friendship. Excuse me. I hate any thing that looks like Compliment. But command me to the uttermost.
My good Mother is with me and desires to be kindly remembered to you and Miss Patty.
Mr. Rittenhouse is making a very curious and interesting Experiment, of which I will give you an Account in due Time.
I detain you too long with my Chat. Adieu and believe me to be sincerely Your’s,

F: Hopkinson

